Citation Nr: 0318672	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  01-06 652	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUES

1.  Entitlement to an increased rating for service-connected 
agoraphobia and panic attacks, currently evaluated 30 percent 
disabling.

2.  Entitlement to an increased rating for service-connected 
hemilaminectomy, at L4-5, on the left, currently evaluated as 
10 percent disabling.

3.  Entitlement to a compensable rating for service-connected 
rotator cuff syndrome of the right shoulder.



REPRESENTATION

Appellant represented by:	The American Legion

INTRODUCTION

The veteran served on active duty from March 1974 to June 
1977.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2000 rating decision of the Department 
of Veterans Affairs (VA) New Orleans, Louisiana Regional 
Office (RO).  

By rating action in February 2002, service connection for 
irritable bowel syndrome was granted with a 30 percent rating 
assigned, effective from September 1998.  


FINDING OF FACT


On July 22, 2003, prior to the promulgation of a decision in 
the appeal, the RO forwarded to the Board written 
notification from the appellant that he wished to withdraw 
all issues pending in his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By rating action in April 2000, the RO denied the veteran's 
claims for service connection for irritable bowel syndrome 
and for increased ratings for his service connected 
agoraphobia, hemilaminectomy, dermatitis and rotator cuff 
syndrome.  

In December 1998, the veteran perfected his appeals 
concerning the denial of service connection for irritable 
bowel syndrome and the ratings assigned for his service-
connected agoraphobia, hemilaminectomy and rotator cuff 
syndrome. 

By rating action in February 2002, service connection for 
irritable bowel syndrome was granted with a 30 percent rating 
assigned, effective from September 1998, which represented a 
full grant of the benefit sought.  The veteran did not appeal 
the rating assigned for that disability.

On July 22, 2003, prior to the promulgation of a decision in 
the appeal, the RO forwarded to the Board written 
notification from the appellant that he wished to withdraw 
all pending appeals.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The regulations pertaining to 
withdrawl of an appeal were amended effective April 18, 2003.  
68 Fed. Reg. 13235-13236 (March 19, 2003).  The amendment was 
intended to remove an unnecessary restriction on who may 
withdraw an appeal to the Board and to clarify appeal 
withdrawal procedures.  Prior to April 18, 2003, a 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b) (2002).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a Substantive Appeal 
filed by the appellant personally without the express written 
consent of the appellant.  The agency of original 
jurisdiction may not withdraw a Notice of Disagreement or a 
Substantive Appeal after filing of either or both.  38 C.F.R. 
§ 20.204(c) (2002).  Effective on or after April 18, 2003, 
only an appellant, or an appellant's authorized 
representative, may withdraw an appeal.  38 C.F.R. 
§ 20.204(a).  Until the appeal is transferred to the Board, 
an appeal withdrawal is effective when received by the agency 
of original jurisdiction.  Thereafter, it is not effective 
until received by the Board.  38 C.F.R. § 20.204(b)(3).  

In the case at hand, prior to the promulgation of a decision 
by the Board, the Board received notice from the appellant 
that he wished to withdraw his appeal pending before the 
Board.  As a result of this withdrawal, no allegations of 
error of fact or law remain before the Board for 
consideration with respect to these issues.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed without prejudice.


ORDER

The appeal is dismissed.




                       
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


